DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among inventions i-x, as set forth in the Office action mailed on 05/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 2-5, and 11-16, directed to inventions i-iv and vi-x are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dohyun Ahn Reg# 63,237 on 05/18/2021
The application has been amended as follows: 
Cancel claims 4 and 12-16. 
In claim 3, line 2, “the at least one optical” has been changed to –the optical--.
In claim 11, lines 1-2, “wherein the device comprises an optical coherence tomograph, or wherein the device is configured to” has been changed to –wherein the device is configured to--.
Allowable Subject Matter
Claims 1-3, 5, 8, 9, 11, 17, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 17, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed distance-measuring device for a laser processing system, comprising: a beam splitter configured to provide the measuring beam into an object arm and a reference arm; at least one circulator configured to direct the measuring beam from the light source into a common beam path between the beam splitter and the at least one circulator and to direct the reflected part of the measuring beam from the common beam path to the at least one detection device; and an optical amplifier arranged in the common beam path between the beam splitter and the at least one circulator, the common beam path transmitting the measuring beam from the circulator to the beam splitter for directing the measuring beam into the object arm and towards the workpiece and transmitting the reflected part of the measuring beam reflected from the workpiece to the at least one circulator for directing the reflected part of the measuring beam towards the at least one detection device, the optical amplifier configured to amplify the measuring beam before the measuring beam is directed onto the workpiece and to amplify the reflected part of the measuring beam before the reflected part is directed towards the at least one detection device in combination with the entirety of elements of instant claim 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael P LaPage/Primary Examiner, Art Unit 2886